EXHIBIT CENTURY CASINOS, INC. AND SUBSIDIARIES PRO FORMA FINANCIAL INFORMATION (Unaudited) On December 19, 2008, Century Casinos, Inc.’s (the “Company”) subsidiary, Century Resorts Limited (“CRL”), entered into an agreement to sell all of the outstanding shares of Century Casinos Africa (Pty) Limited (“CCA”), for a gross selling price of ZAR 460 million (approximately $57 million), as amended on June 15, 2009 (the “Agreement”). CCA owned and operated The Caledon Hotel, Spa & Casino near Cape Town, South Africa (the “Caledon”), as well as 60% of, and provided technical casino services to, Century Casino Newcastle locatedin Newcastle, South Africa. On June 30, 2009, CRL completed the sale of CCA to Tsogo Sun Gaming pursuant to the terms of the Agreement for net proceeds of approximately ZAR 352 million (approximately $44 million), excluding amounts held in retention. At closing, CRL received a net cash amount of approximately ZAR 254 million (approximately $32 million).
